Hill, C. J.
1. On the trial of one by the recorder of the city of Macon, charged with a violation of an ordinance of the city, evidence that the offense was committed at “Mr. Chapman’s store on Hazel and Jackson streets,” without any further proof that the designated store was in the city of Macon, or that-tile streets mentioned were streets of the city of Macon, is insufficient to prove the venue. Ware v. State, 3 Ga. App. 478 (60 S. E. 109); Smith v. State, 2 Ga. App. 413 (58 S. E. 549). The facts that the offense was being tried by the recorder of the city of Macon, and that the house where the offense was proved to have been committed was raided by policemen of the city of Macon, have no value-as proof of the venue. Courts sometimes try cases without jurisdiction, and policemen of cities sometimes raid houses beyond the limits of the city.
2. It was erroneous to refuse to sanction the petition for the writ of certiorari, assigning error upon the verdict as being without evidence to support it, where the evidence as set out in the petition contained no proof of the venue. The venue, being a jurisdictional fact, must affirmatively appear. Mill v. State, 1 Ga. App. 134 (57 S. E. 909) ; Minor v. Atlanta, 7 Ga. App. 471 (67 S. E. 108); Alexander v. State, 105 Ga. 834 (31 S. E. 754). Judgment reversed.